DETAILED ACTION
This is a non-final Office action for Application 17/702,111 filed 03/23/2022.

Status of Claims
Claims 1-20 are pending;
Claims 1-20 are original;
Claims 1-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
The word "SPRINKER" in the title of the invention appears to be --SPRINKLER--.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 06/15/2022 and 09/29/2022 have been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature "a rotational axis of the lever is eccentric relative to a periphery of the cam surface" (claim 11, lines 1 and 2) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "322" (paragraph 0055, line 2); "352" (paragraph 0057, line 3); "397" (paragraph 0061, line 3); "497" (paragraph 0069, line 2).
The drawings are objected to because of the following informalities:
Figure 7 – The reference line for the reference number "318" is missing.
Figure 8 – The reference number "393" appears to be --383--.
Figure 9 – There are three different elements designated with the reference number "372."  As best understood, the uppermost "372" appears to be correct, the middle "372" appears to be --352--, and the lowermost "372" appears to be --397--.
Figure 12 – There are two different elements designated with the reference number "460."  
Figures 12 and 13 – There are two different elements designated with the reference number "472."  As best understood, the reference number "472" in Figure 13 appears to be --497--.
Figure 15 – The reference number "560" is not in the specification.
Figure 16 – The reference number "588" appears to be --583--.
Figure 16 – The reference number "569" appears to be --564--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
Page 1, above the header "CROSS-REFERENCE TO RELATED APPLICATIONS," the word "SPRINKER" in the title of the invention appears to be --SPRINKLER--.
Paragraph 0054, line 1, as best understood, there is no "FIG. 10" in the drawings.  There are FIG. 10A and FIG. 10B.  Therefore, the reference "FIGS. 7-10" appears to be incorrect.
Paragraphs 0066 (line 8) and Paragraph 0068 (lines 7 and 9), the reference number "460" is applied to designate two different elements.
Paragraph 0071, line 11, "570 disposed" appears to be --571 disposed--.
Paragraph 0073, line 2, "339, 340" appears to be --539, 540--.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for each of the following claimed subject matter: "an upper section" (claim 5, lines 1 and 2); "an intermediate section" (claim 12, line 2).  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation "the plate" is indefinite because it is not clear as to whether it refers to the "first plate" in claim 1 (line 3) or the "second plate" in claim 1 (line 5).  Appropriate correction is required. 
Regarding claim 18, the limitations "the first plate comprises a hanger member oriented at the first end" in lines 1 and 2 are indefinite because, as best understood, the "hanger member" (378) is not a structural component of the "first plate" (323) based on the disclosure.  As shown in Figure 7, the "hanger member" (378) simply extends from the first end (324) of the "first plate" (323).  Also, the specification states that "the hanger member 378 may include a free end 385 and a secured end 386, which is integrally formed with the first end 324 of the first plate 323" (paragraph 0062, lines 8-10).  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Regarding claim 18, the limitations "a first parallel wall" and "a second parallel wall" in lines 2 and 3 are indefinite because it is not clear as to which recited structure each of the "first parallel wall" and the "second parallel wall" is parallel to.  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Regarding claim 18, there is insufficient antecedent basis for the limitation "the hanger openings" (lines 4 and 5) in the claim.  As best understood, there is only one hanger opening recited in line 3, i.e., "a hanger opening."  Does claim 18 recite one hanger opening, i.e., "a hanger opening" in line 3, wherein the hanger opening is "formed through each of the first parallel wall and the second parallel wall" in lines 3 and 4?  Or does the applicant intend to claim two hanger openings, wherein the two hanger openings include a first hanger opening and a second hanger opening, wherein the first hanger opening is formed through the first parallel wall and the second hanger opening is formed through the second parallel wall?  The applicant is advised to clarify the instant limitations.  Appropriate correction is required. 
Claims 14-16, 19, and 20 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 12-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silcox et al. (US 8,413,734 B2), hereinafter Silcox.
Regarding claim 1, Silcox discloses a fire sprinkler support assembly (302, fig 3) comprising: a bracket assembly (308, fig 4) comprising: a first plate (404, fig 4) defining a first end (402, fig 4; alternatively, for claim 14, 428, fig 4) and a second end (428, fig 4; alternatively, for claim 14, 402, fig 4), wherein a plate opening (422, fig 4) is formed through the first plate between the first end and the second end (see Figure 4); a second plate (406, fig 4) defining a first end (430, fig 4) and a second end (434, fig 4), the first end of the second plate extending through the plate opening (see Figures 5a and 5b), the second plate rotatable between a first position (see Figure 5b) and a second position (see Figure 5a) relative to the first plate at the plate opening; and a lever assembly (408, fig 4) coupling the first plate to the second plate, the lever assembly operable to rotate the second plate relative to the first plate to adjust a distance between the first plate and second plate (see Figures 5a and 5b).
[AltContent: textbox (4101 – First Rod End)]
    PNG
    media_image1.png
    724
    1076
    media_image1.png
    Greyscale

[AltContent: textbox (4181 – Free End)][AltContent: connector][AltContent: connector]









Regarding claim 2, wherein the first end of the second plate comprises a lateral member (4301, fig 5a, see annotation, the lateral member of the first end 430) extending through the plate opening and a tip end (4302, fig 5a, see annotation, the tip end of the first end 430) extending substantially upward from the lateral member.

[AltContent: textbox (4061 – Upper Section)][AltContent: textbox (4301 – Lateral Member)]
[AltContent: connector][AltContent: textbox (4021 – Interior Surface)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    412
    679
    media_image2.png
    Greyscale
[AltContent: textbox (4302 – Tip End)][AltContent: connector]


[AltContent: textbox (4065 – Outward-Facing Surface)][AltContent: connector]
[AltContent: textbox (2023 – Rim)]
[AltContent: connector][AltContent: arrow][AltContent: textbox (2022 – Second Side)][AltContent: textbox (4063 – First Inflection Point)][AltContent: connector][AltContent: connector]
[AltContent: connector]
[AltContent: arrow][AltContent: textbox (2021 – First Side)]
[AltContent: textbox (4062 – Intermediate Section)]
[AltContent: textbox (4064 – Lower Section)]

Regarding claim 3, wherein the lateral member is oriented substantially perpendicular to the first plate in the first position (see Figure 5b).
Regarding claim 4, wherein the tip end is angled toward an interior surface (4021, fig 5a, see annotation, the interior surface of the first plate 404 at the first end 402) of the first plate.
Regarding claim 5, wherein the second plate defines an upper section (4061, fig 5a, see annotation, the upper section of the second plate 406) extending from the lateral member and angled away from the first plate (see Figure 5a).
Regarding claim 6, wherein: a first fastener opening (412, fig 4) is formed through the first plate between the plate opening and the second end of the first plate (see Figure 4); a second fastener opening (413, fig 4) is formed through the upper section of the second plate (see Figure 4); the lever assembly comprises a lever (418, fig 4) and a rod (410, fig 4); and the rod extends through each of the first fastener opening and the second fastener opening (see Figures 5a and 5b).
Regarding claim 7, wherein the lever is connected to a first rod end (4101, fig 4, see annotation, the first rod end of the rod 410) of the rod, and the rod is oriented substantially perpendicular to the first plate (see Figure 5b).
Regarding claim 12, wherein the second plate further defines an intermediate section (4602, fig 4, see annotation, the intermediate section of the second plate 406) extending from the upper section opposite the lateral member and angled towards the first plate at a first inflection point (4603, fig 4, see annotation, the inflection point between the upper section 4601 and the intermediate section 4602).
Regarding claim 13, wherein the second plate further defines a lower section (4604, fig 4, see annotation, the lower section of the second plate) extending from the intermediate section opposite the upper section, the lower section oriented substantially parallel to the plate in the first position (see Figure 5b).
Regarding claim 14, the fire sprinkler support assembly further comprising a beam (202, fig 4), the beam defining a first side (2021, fig 4, see annotation, the right side of the beam 2020) and a second side (202, fig 4, see annotation, the left side of the beam 202), wherein the lower section of the second plate is disposed on the second side of the beam (see Figure 5b), and wherein the second end of the first plate is positioned atop the beam (see Figure 5b, the second end 402 of the first plate 404 in the alternate interpretation is positioned atop the beam 202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Silcox et al. (US 8,413,734 B2), hereinafter Silcox, in view of Feenstra                 (US 9,004,422 B2).
Regarding claim 8, Silcox discloses the fire sprinkler support assembly, wherein the rod is a threaded bolt (410, fig 4).
Silcox does not disclose the fire sprinkler support assembly, wherein the bracket assembly further comprises a nut configured to engage the threaded bolt, the nut positioned to abut an interior surface of the first plate.
Feenstra teaches a fire sprinkler support assembly (10, fig 1) comprising: a bracket assembly (18, fig 1) comprising: a first plate (90, fig 5); a second plate (92, fig 5); and a fastening assembly (94, fig 1) coupling the first plate to the second plate; wherein the fastening assembly comprises a rod (941, fig 9, see annotation, the threaded bolt of the fastening assembly), the rod is a threaded bolt (941, fig 9, see annotation), the bracket assembly further comprises a nut (1241, fig 5, see annotation, the threaded nut including the threaded aperture 124) configured to engage the threaded bolt (see Figure 1), the nut positioned to abut an interior surface (961, fig 5, see annotation, the interior surface of the first plate 90) of the first plate.

    PNG
    media_image3.png
    566
    446
    media_image3.png
    Greyscale


[AltContent: connector]
    PNG
    media_image4.png
    253
    220
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: textbox (961 – Interior Surface)][AltContent: connector]

[AltContent: textbox (1241 – Nut)]

[AltContent: textbox (941 – Threaded Bolt)]



Silcox and Feenstra are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to position a nut (Feenstra: 1241, fig 5, see annotation) to abut an interior surface (Silcox: 440, fig 4) of the first plate (Silcox: 404, fig 4) and engage the threaded bolt (Silcox: 410, fig 4), such that the lever (Silcox: 418, fig 4) is positioned on the second plate (Silcox: 406, fig 4; Feenstra: see Figure 1), as taught by Feenstra.  The motivation would have been to enhance securement of the threaded bolt to the corresponding threaded element with a nut.  Therefore, it would have been obvious to combine Silcox and Feenstra to obtain the invention as specified in claim 8.  
Regarding claim 9, wherein the lever comprises a free end (Silcox: 4181, fig 4, see annotation, the distal end of the lever 418) and a cam surface (Silcox: 420, fig 4), the cam surface engaged with an outward-facing surface (Silcox: 4065, fig 4, see annotation, the outer surface of the second plate 406) of the second plate, the free end actionable relative to the second plate (Silcox: see Figures 5a and 5b; Feenstra: see Figure 1).
Regarding claim 10, wherein the lever is pivotably connected to the first rod end and rotates between an open position and a closed position (Silcox: col 7, lines 22-24), and wherein, in the closed position, the rod is pulled towards the second plate and the cam surface pushes the second plate towards the first plate (Silcox: see Figures 5a and 5b; Feenstra: see Figure 1).
Regarding claim 11, wherein a rotational axis of the lever is eccentric relative to a periphery of the cam surface (Silcox: see Figure 4).

Claims 15 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Silcox et al. (US 8,413,734 B2), hereinafter Silcox, in view of Carraro et al. (US 4,723,749), hereinafter Carraro.
Regarding claim 15, Silcox discloses the fire sprinkler support assembly, wherein the bracket assembly further comprises a seating frame (320, fig 4).
Silcox does not disclose the fire sprinkler support assembly, wherein the bracket assembly further comprises a seating frame extending from the second end of the first plate, the seating frame including a first member disposed on the first side of the beam and a second member disposed on the second side of the beam.
Carraro teaches a support assembly (22, 29, 30, 31, 76, fig 4) comprising: a beam (76, fig 4) defining a first side (76a, fig 4, see annotation, the right side of the beam 76 in Figure 4) and a second side (76b, fig 4, see annotation, the left side of the beam 76 in Figure 4); and a bracket assembly (29, 30, 31, fig 4) comprising a first plate (30, fig 4), the first plate having a first end (30a, fig 1, the upper end of the vertical portion 30) and a second end (30b, fig 1, the lower end of the vertical portion 30) coupled to the beam; wherein the beam comprises a flange (761, fig 5, see annotation, the bottom flange of the beam 76), a web (762, fig 5, see annotation, the middle web of the beam 76) extending perpendicularly from the flange, and a rim (77, fig 5), and wherein the second end of the first plate is positioned atop the rim (see Figure 4); wherein: the bracket assembly further comprises a seating frame (31, fig 4) extending from the second end of the first plate (see Figure 4); the seating frame comprises a first member (75, fig 4) disposed on the first side of the beam and a second member (741, fig 4, see annotation, the left side member of the U-shaped spring tab 74) disposed on the second side of the beam (see Figures 4 and 5).

    PNG
    media_image5.png
    492
    275
    media_image5.png
    Greyscale


[AltContent: arrow]
    PNG
    media_image6.png
    292
    217
    media_image6.png
    Greyscale
[AltContent: arrow][AltContent: textbox (30a– First End)]
[AltContent: textbox (30b– Second End)][AltContent: arrow]
[AltContent: textbox (741 – Second Member)][AltContent: textbox (742 – Third Member)][AltContent: textbox (762 – Web)][AltContent: connector]
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector]
[AltContent: textbox (74a – Support Section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (761 – Flange)][AltContent: arrow][AltContent: textbox (76a – First Side)][AltContent: arrow]
[AltContent: textbox (75b – Free End)]
[AltContent: textbox (76a – First Side)]
[AltContent: textbox (76b – Second Side)]

Carraro is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reconfigure the bracket assembly (Silcox: 308, fig 4) by forming the seating structure (Feenstra: 222, 224, fig 11a) as a seating frame (Carraro: 31, fig 4) extending from the second end (Silcox: 428, fig 4) of the first plate (Silcox: 404, fig 4), wherein the second end of the first plate is positioned atop the rim (Silcox: 2023, fig 5a, see annotation, the top rim of the beam 202) of the beam (Carraro: see Figure 4), wherein the seating frame comprises a first member (Carraro: 75, fig 4) disposed on the first side of the beam and a second member (Carraro: 741, fig 4, see annotation) disposed on the second side of the beam (Carraro: see Figures 4 and 5), as taught by Carraro.  The motivation would have been to allow the seating structure to be conveniently and securely positioned on beam, such that the user can more easily manipulate the lever assembly.  Therefore, it would have been obvious to combine Silcox, Feenstra, and Carraro to obtain the invention as specified in claim 15.
Regarding claim 16, wherein the second member comprises a support section (Carraro: 74a, fig 4, see annotation, the bent support section of the second member 741) extendable over a rim (Silcox: 2023, fig 5a, see annotation, the top rim of the beam 202) of the beam, the support section configured to support the bracket assembly on the beam (Carraro: see Figure 4).



Claims 17-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Silcox et al. (US 8,413,734 B2), hereinafter Silcox, in view of Chong (US 10,173,088 B2).
Regarding claim 17, Silcox does not disclose the fire sprinkler support assembly, further comprising a bracket bar, the bracket assembly coupled to an end of the bracket bar, the first plate oriented substantially perpendicular to the bracket bar.
Chong teaches a fire sprinkler support assembly (300, fig 1A) comprising: a bracket bar (320, fig 1A); and a bracket assembly (330, fig 4) including a first plate (3310, fig 4) and a hanger member (3301, fig 4) extending from a first end (3310a, fig 4, see annotation, the upper end of the first plate 3310) of the first plate, the bracket assembly coupled to an end of the bracket bar (see Figure 1A), the first plate oriented substantially perpendicular to the bracket bar (see Figure 1A).

    PNG
    media_image7.png
    525
    263
    media_image7.png
    Greyscale



[AltContent: connector][AltContent: textbox (3310a – First End)]







Chong is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cross portion (Silcox: 305, fig 3) as a bracket bar (Chong: 320, fig 1A) and extend a hanger member (Chong: 3301, fig 4) from the first end (Silcox: 402, fig 4) of the first plate (Silcox: 404, fig 4) to receive the bracket bar (Chong: see Figure 1A) as taught by Chong.  The motivation would have been to allow the sprinkler support to be adjustable to more locations on the bracket bar.  Therefore, it would have been obvious to combine Silcox, Feenstra, and Chong to obtain the invention as specified in claim 17.
Regarding claim 18, wherein the first plate comprises a hanger member (Chong: 3301, fig 4) oriented at the first end, the hanger member comprising a first parallel wall (Chong: 3305, fig 4) and a second parallel wall (Chong: 3304, fig 4), a hanger opening (Chong: 3306, fig 4) formed through each of the first parallel wall and the second parallel wall (Chong: see Figure 4), the bracket bar extending through each of the hanger openings (Chong: see Figure 1).
Regarding claim 19, wherein the hanger member further comprises a transverse wall (Chong: 3307, fig 4) connecting the first parallel wall to the second parallel wall, a fastener (Chong: 3309, fig 4, col 5, lines 15-22, wing screw or other fastener) extending through the transverse wall and engaging the bracket bar to couple the bracket bar to the hanger member (Chong: see Figure 4).



Claim 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Silcox et al. (US 8,413,734 B2), hereinafter Silcox, in view of Chong (US 10,173,088 B2) and Mitchell et al. (US 2015/0377386 A1), hereinafter Mitchell.
Regarding claim 20, Silcox, as modified by Chong with respect to claim 17, teaches the fire sprinkler support assembly, wherein the fastener is a wing screw or other fastener (Chong: col 5, lines 19 and 20).
Silcox, as modified by Chong with respect to claim 17, does not teach the fire sprinkler support assembly, wherein the fastener comprises a bolt and a wing nut.
Mitchell teaches a fire sprinkler support assembly (1, fig 1) comprising: a fastener (7, fig 5), wherein the fastener includes a bolt (7a, fig 1, see annotation, the threaded bolt of the fastener 7) and a wingnut (7b, fig 1, see annotation, the wingnut of the fastener 7).

    PNG
    media_image8.png
    267
    921
    media_image8.png
    Greyscale
[AltContent: connector][AltContent: textbox (7a – Bolt)][AltContent: connector][AltContent: textbox (7b – Wingnut)]






Mitchell is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fastener (Chong: col 5, lines 19 and 20) with a bolt (Mitchell: 7a, fig 1, see annotation, the threaded bolt of the fastener 7) and a wingnut (Mitchell: 7b, fig 1, see annotation, the wingnut of the fastener 7) as taught by Mitchell.  The motivation would have been to allow convenient replacement and manipulation of the fastener.  Therefore, it would have been obvious to combine Silcox, Chong, and Mitchell to obtain the invention as specified in claim 20. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 of the present application, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of Dafonseca et al. (US 11,320,066 B2), hereinafter Dafonseca, in view of Silcox et al.  (US 8,413,734 B2), hereinafter Silcox. 
 Although the claims at issue are not identical, they are not patentably distinct from each other.  With respect to claim 1 of the present application, claims 1-12 of Dafonseca disclose all limitations except for a fire sprinkler support assembly including the bracket assembly.
Silcox teaches a fire sprinkler support assembly (302, fig 3) comprising: a bracket assembly (308, fig 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the bracket assembly of claims 1-12 of Dafonseca as a part of a fire sprinkler support assembly (Silcox: 302, fig 3) as taught by Silcox for the purpose of increasing the overall utilities of the bracket assembly of claims 1-12 of Dafonseca.
As similarly discussed above in the current Office action, all limitations of claims 2-16 of the present application can be found in or rendered obvious by claims 1-12 of Dafonseca and/or Silcox.

Claims 17-19 of the present application, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of Dafonseca et al. (US 11,320,066 B2), hereinafter Dafonseca, in view of Silcox et al.  (US 8,413,734 B2), hereinafter Silcox, and Chong (US 10,173,088 B2). 
 Although the claims at issue are not identical, they are not patentably distinct from each other.  With respect to claim 17 of the present application, claims 1-12 of Dafonseca, as modified by Silcox, does not teach the fire sprinkler support assembly, further comprising a bracket bar, the bracket assembly coupled to an end of the bracket bar, the first plate oriented substantially perpendicular to the bracket bar.
As similarly discussed above in the current Office action, Chong teaches all limitations of claim 17 of the present application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fire sprinkler support assembly of claims 1-12 of the present application, as modified by Silcox, with a bracket bar (Chong: 320, fig 1A) as taught by Chong for the purpose of allowing the sprinkler support to be adjustable to more locations on the bracket bar.
As similarly discussed above in the current Office action, all limitations of claims 18 and 19 of the present application can be found in or rendered obvious by claims 1-12 of Dafonseca, Silcox, and/or Chong.

Claim 20 of the present application, as best understood, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of Dafonseca et al. (US 11,320,066 B2), hereinafter Dafonseca, in view of Silcox et al.  (US 8,413,734 B2), hereinafter Silcox, Chong (US 10,173,088 B2), and Mitchell et al. (US 2015/0377386 A1), hereinafter Mitchell.
 Although the claims at issue are not identical, they are not patentably distinct from each other.  With respect to claim 20 of the present application, claims 1-12 of Dafonseca, as modified by Silcox and Chong, does not teach the fire sprinkler support assembly, wherein the fastener comprises a bolt and a wingnut
As similarly discussed above in the current Office action, Mitchell teaches all limitations of claim 20 of the present application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fastener of claims 1-12 of the present application, as modified by Silcox and Chong, with a bolt (Mitchell: 7a, fig 1, see annotation) and a wingnut (Mitchell: 7b, fig 1, see annotation) as taught by Mitchell for the purpose of allowing convenient replacement and manipulation of the fastener of the bracket assembly of claims 1-12 of Dafonseca. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the present application, as best understood, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/701,450 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other.  In particular, the limitations of claim 1 of the present application can be found in or rendered obvious by claims 1-20 of copending Application No. 17/701,450.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-20 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/701,450 (reference application) in view of Silcox et al. (US 8,413,734 B2), hereinafter Silcox.
Although the claims at issue are not identical, they are not patentably distinct from each other.  With respect to claim 2 of the present application, claims 1-20 of copending Application No. 17/701,450 do not teach the fire sprinkler support assembly, wherein the first end of the second plate comprises a lateral member extending through the plate opening and a tip end extending substantially upward from the lateral member.
As similarly discussed above in the current Office action, Silcox teaches all limitations of claim 2 of the present application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first end of the second plate of claims 1-20 of copending Application No. 17/701,450 with a lateral member (Silcox: 4301, fig 5a, see annotation) extending through the plate opening and a tip end (Silcox: 4302, fig 5a, see annotation) extending substantially upward from the lateral member as taught by Silcox for the purpose of facilitating easy rotation of the second plate of copending Application No. 17/701,450.
As similarly discussed above in the current Office action, all limitations of claims 3-20 of the present application can be found in or rendered obvious by claims 1-20 of copending Application No. 17/701,450 and/or Silcox.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631